Eccleston, J.,
delivered the opinion of this court.
On the 23rd of November 1853, in the circuit court for Harford county, George Brown, the slave of the appellants, was tried upon an indictment for larceny, and found guilty. The same day the judge of the court (the Hon. Albert Constable) passed judgment upon the verdict, directing that the criminal should be sold as a slave for life, by the sheriff of the county, to some person who should convey him beyond the limits of this State; and the judge also valued and appraised the negro, George Brown, at the sum of six hundred dollars, which it was adjudged and determined should be assessed and levied upon the taxable property of Harford county, by the commissioners of said county, to and for the use of the present appellants; and that if the negro should sell for more than $600, then the excess thereof should be assessed and levied in addi*139tion thereto by the said commissioners, to and for the use of his owners aforesaid.
On the 2nd of December following, the commissioners for the county filed a petition, alleging that the valuation of the negro was excessive, and that the same must have been made iu consequence of misinformation, or from want of proper knowledge in regard to his diseased and crippled condition, and praying that the judgment of the court might be suspended and reconsidered. With this petition was filed an affidavit of Dr. E. H. Richardson, stating the crippled condition of the negro, and the diseased state of his feet.
The record then proceeds thus: “Whereupon the court here passed the following order, to wit: Order of court, December 2nd, 1853. On considering the matter of the within petition, it is ordered, that the sheriff of Harford county suspend the execution of tiie judgment, and retain the said negro prisoner until the hearing of this application, and the further order of the court; and it is further ordered, that the same stand for hearing on the 4th day of January next, with liberty to the owner or owners of said negro, and the commissioners of the county, to take testimony before any justice of the peace of Harford county, on five days’ notice, to be used at the said hearing, and lhat a copy of this order be served on the owners of the said negro, or their counsel, on or before the 15th instant. Albert Constable.”
Under this order affidavits were taken and filed on both sides. The counsel for the owners filed a motion to dismiss the petition, assigning various reasons therefor.
On the 29th of November 1855, Judge Drice (the successor of Judge Constable) ordered and adjudged that the said negro should be sold to some person who would carry him out of this State, and that the sale should be made by the sheriff of the county. And the order goes on to say: “And the court, upon proof and personal visit and examination of said negro, values said negro, George Drown, at the sum of $>400, to be paid to the owners of said negro; and the court further directs, that if said negro produces, on sale, more than $>400,-that the excess over ¡£400, which said negro may produce on such sale, be *140paid to his owners, in addition to said $400. And it is further ordered and adjudged, that so much of the order passed by this court at November term 1853, as is inconsistent with this order, be and tire same is hereby rescinded.”
The negro was,sold, on the 29th of January 1856, for $250; and on the 25th of April following, the counsel for the present appellants filed the following directions for an appeal:
“The owners of negro George, by their counsel, direct the clerk to enter an appeal from the judgment at November term, setting aside former valuation,” &c.
If the language used, in directing this appeal to be entered, can be considered as intended to include the action of the court in reference to the sentence, as well as the valuation of the negro, still the proceedings in relation to the sentence are not properly before us for revision. The State and the negro were the onty parties who could ask this tribunal to review the action of the court below in relation to the sentence. The owners have no such right. When a convicted slave is sentenced, if the court should neglect to ascertain his value, the owners would have the right to apply for a prompt valuation; as the act of 1809, ch. 138, sec. 21, requires the court, immediately, after conviction, to value the slave. And should such an application be refused, the owners would be entitled to an appeal. The amount of the valuation, however, is a matter within the discretion of the court in which the case is tried, and, therefore, is not subject to revision by an appellate tribunal.
Conceding, then, that in reference to the valuation of a convicted slave, (except it be as to the amount thereof,) if the court commits an error, the owners may appeal, it becomes necessary to ascertain whether any such error is to be found in the case before us. There certainly was no delay in the first action of the court on this subject. The verdict, the sentence and the valuation all occurred the same day.
The appellants, however, among other grounds of alleged error, insist that the application to have the judgment suspended and reconsidered, was filed too late, and the order of the court passed thereupon was erroneous; 'and, therefore, the petition of the appellees should have been dismissed upon the *141motion of the appellants. The first reason assigned in support of this view, is based upon and sets out an alleged rule of the court in regard to a motion in arrest of judgment, or for a new trial. Now if there was proof of the rule, and the analogy between the application under this petition and either of the motions mentioned in the rule, as stated, was so striking as to render it proper to require that the petition should have been filed within the time limited by the rule, although this might be conceded as true, still it could be of no avail to the appellants. There is no proof in the record of the existence of such, a rule. It no where appears except in the first reason assigned by the appellants in support of their motion to dismiss the petition.
It has been long settled, as a general rule, that during the entire term in which a judgment is rendered in a court of record, the judgment is under the control of the court, and liable to be stricken out, altered, or amended, unless such general authority is limited or restricted by some positive rule. There is no proof of any such limitation or restriction in regard to the case before us.
We have seen that, on the 23rd of November 1853, the court passed sentence upon the negro, and put the valuation upon him. On the 2nd of the following month, the petition of the appellees was filed. And the act of Assembly regulating the terms of the circuit court for Harford county, shows that the judgment of the court and the filing of the petition were during the same term. The application to obtain a correction of the valuation was, therefore, not too late, as insisted upon by the appellants, but was filed in proper time, nothing to the contrary being proved in the record. Moreover, the order suspending the execution of the judgment, must be understood, according to the language of the record, as having been passed whilst the court was actually in session. The statement in the record is: “Whereupon the court here passed the following order, to wit: Order of court, December 2nd, 1853,” &c.
The appellants deny that Judge Constable had any authority to revise or reconsider the valuation, or to pass any order for such a purpose, on the 2nd of December 1853; and they say, *142admitting he then had (he authority, still no successor of his, as judge, could in any manner change or modify the first valuation. But we cannot yield our assent to this view of the subject. On the contrary, we think Judge Price could exercise the same authority over the case which would have been possessed by his predecessor, if he had been living, and still in office.
The right of the commissioners to file their petition has been resisted, because they were not “parties to the suit;” meaning, of course, the prosecution against the negro. If this is a good reason why the appellees could not make their application, it must be an equally valid objection to the right of appeal on the part of the owners. They were no more parties to the prosecution than the commissioners. But, inasmuch as the valuation was to be assessed and levied upon the taxable property of the county, by the commissioners, they surely had the right, upon the grounds stated in their petition, to apply to the court for a reconsideration or revision of its valuation.
The record shows that the negro was presented, indicted, arrested, tried, found guilty, sentenced and valued on the 23rd of November 1853. Nine days thereafter, the appellees filed their petition. Under these circumstances, and in the absence of proof of any express rule of court limiting a shorter period of time than nine days for the filing of such an application, the one before us cannot be regarded as coming in too late, or after an unreasonable delay.
The order of the 2nd of December 1853, suspended 'the execution of the judgment, and directed the sheriff to retain the negro until the hearing of the application, and the further order of the court. We see no good reason why the sentence should have been suspended and the negro retained, instead of being sold. This was not imperatively necessary, for the purpose of revising or reconsidering the valuation. But supposing the court committed an error in thus ordering the sentence to be suspended, it is not such an error as can be revised on this appeal by the owners, as will appear from what has been previously said.
It has been contended that the valuation by Judge Price is *143erroneous, and should be reversed, because it was not made until two years after the sentence, and the act of Assembly required it to be made immediately. It is true the act provides for a prompt valuation, and it is certainly a reasonable and proper provision, one which the court should fully comply with. .But, surely the Legislature never designed that when the valuation is made in a case like the present, it should be held so final and conclusive as to shut out, entirely, all inquiry as to whether it was correctly or erroneously made. Nor do we suppose the act intended that an application for a reconsideration, in such a case, should not be governed by the general principle or rule which gives to a court of record control over its judgments during the terms in which they are rendered. The appellants complain of the great delay resulting from the order of suspension for revision. It will be seen that order authorized depositions to be taken on both sides. We find nothing in the record, since tire date of the order, which shows that the delay spoken of resulted more from the proceedings on the part of the appellees than from those of the appellants. Several of the depositions filed by the former are dated in December 1853, and none later than December of the following year. The first filed by the latter is dated in J une 1854, and six or seven are dated the 27th of November 1855, only two days prior to the final order, from which this appeal is taken.
(Decided June 17th, 1858.)
Considering that the application was not made too late; that under the order of the 2nd of December 1853, Judge Price had the same authority to act as Judge Constable had; that the amount of the valuation is not a subject for revision in this court; and that, the action of the court in relation to the sentence is not, before us on this appeal, the order or judgment appealed from will be affirmed; which order, it will be seen, only rescinds so much of the former order, of November 1853, as is inconsistent with the last.

Order affirmed, with costs to the appellees.